Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
This action is in reply to the RCE and amendments filed March 31, 2021.
Claims 1-23 are currently pending.
Claims 1, 2, 5, 7, 8, 14-16, and 21 have been amended.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 31, 2021 has been entered.
 

Claim Rejections - 35 USC § 101
The previous rejection of claims 1-23 under 35 U.S.C. 101 is withdrawn in view of Applicant’s amendments and arguments.  See below for details.


Claim Rejections - 35 USC §§ 102 & 103
The previous rejection of claims 1, 3, 4, 8-13, and 23 under 35 U.S.C. 103 as being unpatentable over Butt in view of Marvit are withdrawn in view of Applicant’s amendments and arguments.  Independent claim 1 has been amended to include limitations previously found in claim 2.  Claim 2 was previously objected to for containing allowable subject matter and, 


Response to Arguments
Applicant's arguments filed March 31, 2021 have been fully considered and they are persuasive.
Beginning on page 9, Applicant argues the claims are eligible in view of 101.  Applicant argues that the claims are directed to an improvement and are, therefore, significantly more than the abstract idea.  On page 11, Applicant argues that the claims are directed to improving efficiency of responses to user queries that would have otherwise required expensive joins across multiple concepts at run time, improve data and exploration and information extraction from entity-centric real-world knowledge bases, ameliorate conventional shortcomings regarding relevant data exploration, providing users with unique information about entities that would otherwise be exceedingly difficult to query, provide richer information associated with entities, etc., support for these improvements can be found in at least paragraph 0074 of the specification.  Additionally, on page 12, Applicant argues that the claims do not need to recite all of the identified improvements and that the instant claims, because they provide a benefit, amount to significantly more and are eligible.  Applicant’s arguments on pages 12-14 are persuasive.
Beginning on page 18, Applicant argues the amended claims overcome the prior art rejections.  Independent claims 1, 8, and 15 have been amended to include limitations from previously objected to claims 2, 14, and 21.  As discussed above, the prior art does not teach the amended claims and the previous rejection is withdrawn.


Conclusion
Claims 1-23 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T PELLETT whose telephone number is (571)270-7156.  The examiner can normally be reached on Monday - Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on 571-272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL T PELLETT/Primary Examiner, Art Unit 2121